Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in the instant application.
Claims 1-20 have been examined on the merits as detailed below:


Drawings
The Drawings filed on September 23, 2020 are acknowledged and have been accepted by the Examiner.


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
The listing of references in the specification at pages 44-47 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is grammatically incorrect as the claim recites, “any one of claim 1”.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are rejected because the term, “GAPLINC” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of the Gastric Adenocarcinoma Predictive Long Intergenic Non-Coding RNA would be appropriate.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-6, 8, 9, 11-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) or in the alternative under 35 U.S.C. 103 as being anticipated by or unpatentable over US Patent Publication 2003228688-A1 to Dobie et al. (hereinafter, “Dobie”).
The claims are drawn to an inhibitory agent comprising at least 10 nucleosides in length, wherein the inhibitory agent is complementary to an equal length portion of a sequence of a GAPLINC RNA, wherein the inhibitory agent inhibits the expression of the GAPLINC RNA.  The claims are also drawn to a method of treating an inflammatory disease in a subject or a method of inhibiting the expression of a GAPLINC RNA in a subject, the methods comprising administering to the subject a therapeutically effective amount of an inhibitory agent comprising at least 10 nucleosides in length, wherein the inhibitory agent is complementary to an equal length portion of a sequence of a GAPLINC RNA, wherein the inhibitory agent inhibits the expression of the GAPLINC RNA.
Regarding claims 1-6, Dobie is relevant and relied upon in its entirety, but particularly teaches antisense oligonucleotides targeted to a nucleic acid encoding a gene of interest, useful for treating cancer, hypertension, or cardiovascular or inflammatory disease.  Dobie teaches a specific antisense oligonucleotide, SEQ ID NO. 92, which is an inhibitory agent comprising at least 10 nucleosides in length, wherein the inhibitory agent is complementary to an equal length portion of a sequence of a GAPLINC RNA.  See sequence alignment below:
ADJ10565/c
ID   ADJ10565 standard; DNA; 20 BP.
AC   ADJ10565;
DT   17-JUN-2004 (first entry)
DE   Target DNA oligo for antisense therapy of human ICMT Seq ID 92.
KW   human; isoprenylcysteine carboxyl methyltransferase; ss; PCCMT; pcMTase; PPMT; PPMTase; HSTE14; MST098; MSTP098; growth factor signal transduction; cell replication; vesicular transport; hyperproliferative disorder; cancer; inflammatory; hypertension; cardiovascular; cytostatic; antiinflammatory; hypotensive; cardiant; ICMT.


PN   US2003228688-A1.
PD   11-DEC-2003.
PF   31-MAY-2002; 2002US-00159834.
PR   31-MAY-2002; 2002US-00159834.
PA   (ISIS-) ISIS PHARM INC.
PI   Dobie KW;
DR   WPI; 2004-081071/08.

PT   New compounds, particularly antisense oligonucleotides targeted to a nucleic acid encoding isoprenylcysteine carboxyl methyltransferase, useful for treating cancer, hypertension, or cardiovascular or inflammatory disease.
PS   Example 15; SEQ ID NO 92; 62pp; English.

This invention relates to a novel antisense compounds that modulate the expression of isoprenylcysteine carboxyl methyltransferase (also known as ICMT, PCCMT, pcMTase, PPMT, PPMTase, HSTE14, MST098 and MSTP098) and located on chromosome 1p36. Specifically, it refers to compositions useful for inhibiting the expression of isoprenylcysteine carboxyl methyltransferase, which normally participates in cellular events such as growth factor signal transduction, cell replication, vesicular transport and the post-translational modification of the Ras family of GTPases. The present invention describes antisense oligonucleotides that comprise at least one modified sugar moiety, a 2'-O-methoxyethyl (2' MOE) and at least one modified nucleobase, a 5-methylcytosine. Accordingly, these compounds are useful for treating a disease or condition associated with isoprenylcysteine carboxyl methyltransferase such as a hyperproliferative disorder (e.g. cancer), an inflammatory condition, hypertension or cardiovascular disease. As such, they exhibit cytostatic, antiinflammatory, hypotensive and cardiant activities and are useful for research reagents and in diagnostics. This oligonucleotide sequence is a DNA oligo representing a preferred target site for antisense therapy in human isoprenylcysteine carboxyl methyltransferase, given in an exemplification of the invention.

SQ   Sequence 20 BP; 7 A; 3 C; 7 G; 3 T; 0 U; 0 Other;

  Query Match              1.9%;  Score 20;  DB 10;  Length 20;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        331 TTCAAGCGATTCTCCTGCCT 350
              ||||||||||||||||||||
Db         20 TTCAAGCGATTCTCCTGCCT 1

Given the high degree of complementarity between SEQ ID NO. 92 of Dobie and a GAPLINC RNA (SEQ ID NO:1) of the present invention, the Examiner is interpreting SEQ ID NO. 92 of Dobie to be an inhibitory agent which inhibits the expression of the GAPLINC RNA, absent some evidence to the contrary. 

Regarding claim 11, the antisense oligonucleotides of Dobie contain at least one modified nucleobase, at least one internucleoside linkage and/or at least one modified sugar.  See original claims 3-5, for example.  
Regarding claim 12, the antisense oligonucleotides of the Dobie invention comprise a phosphorodiamidate morpholino oligomer (PMO).  See paragraphs [0043] and [0046].
 Regarding claim 13, the antisense oligonucleotides of the Dobie invention comprise a peptide nucleic acid (PNA).  See Dobie at Example 4.
Regarding claim 14, the antisense oligonucleotides of Dobie comprise at least one modified nucleotide comprising a 2’-OMe.  See Chimeric Oligonucleotides in Example 5, for example. 
Regarding claim 17, the antisense oligonucleotides of the Dobie invention comprise at least one phosphorothioate linkage.  See Example 2. 
Regarding claim 18, the antisense oligonucleotides of the Dobie invention comprise a pharmaceutically acceptable carrier or excipient.  See original claim 11. 
Regarding claims 19 and 20, Dobie does not teach administration of the antisense oligonucleotides of their invention will inhibit the expression of a GAPLINC RNA in a subject.  However, the prior art to Dobie teaches and suggests the same composition and method steps as presently claimed.  Namely, administering to a subject a therapeutically 
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, administration of the antisense oligonucleotide of Dobie will result in inhibition of the expression of a GAPLINC RNA in a subject, absent some evidence to the contrary.  The Examiner has provided sound basis in fact and technical reasoning that reasonably supports the determination that the allegedly inherent characteristic necessarily flows from what has been specifically disclosed within the prior art and has shifted the burden to Applicant to provide evidence to the contrary.    
Further, Applicant is reminded that the instant specification serves as evidence of record establishing this inherency.  
Before the effective filing date of the claimed invention, there was a desire to make and design an inhibitory agent comprising at least 10 nucleosides in length, wherein the inhibitory agent is complementary to an equal length portion of a sequence of a GAPLINC 
It would have been obvious to modify the inhibitory agent since Dobie teaches modified oligonucleotides are often preferred over native forms because of desirable properties such as, for example, enhanced cellular uptake, enhanced affinity for a target nucleic acid and increased stability in the presence of nucleases.
A person of ordinary skill in the art would have been motivated and expected success to devise the composition as presently claimed for the purpose of inhibiting target gene expression as successfully taught and suggested by Dobie.
Therefore, claims 1-6, 8, 9, 11-14 and 17-20 would have been prima facie obvious over the prior art of before the effective filing date of the claimed invention.


******
Claims 1-5, 8, 9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al. (Frontiers in Immunology, April, 2018 Vol. 9:1-11, plus Supplementary Information/Materials).
The claims are as described above.
Regarding claims 1, 4 and 5, Mo et al. teach an inhibitory agent (e.g. siRNA) comprising at least 10 nucleosides in length, wherein the inhibitory agent is complementary to an equal length portion of a sequence of a GAPLINC RNA, wherein the inhibitory agent inhibits the expression of the GAPLINC RNA.  See Abstract and Figure 1H, for example.


    PNG
    media_image1.png
    1267
    821
    media_image1.png
    Greyscale


Regarding claim 18, Mo et al. teach the GAPLINC siRNA used in their study was transfected using Lipofectamine/RNAiMAX which constitutes a pharmaceutically acceptable carrier or excipient.
Therefore, claims 1-5, 8, 9 and 18 are anticipated by Mo et al. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claims 1-7 and 18 are rejected under 35 U.S.C. 101.
The claims are drawn to an inhibitory agent comprising at least 10 nucleosides in length, wherein the inhibitory agent is complementary to an equal length portion of a sequence of a GAPLINC RNA, wherein the inhibitory agent inhibits the expression of the GAPLINC RNA.
The present Specification discloses:
As used herein, the term "inhibitory agent" refers to a molecule that inhibits or reduces the expression of a GAPLINC RNA, such as a human or mouse GAPLINC RNA (e.g., a GAPLINC RNA having a sequence of SEQ ID NO:1 or 2). An inhibitory agent can be naturally occurring or synthetic. An inhibitory agent can be an antisense oligonucleotide (ASO), an siRNA, an miRNA, or an shRNA.

Unmodified antisense nucleic acids are naturally occurring molecules.  Since the invention embraces and encompasses antisense oligonucleotides, the claimed invention is directed to a naturally occurring nucleic acid, which is a product of nature.
Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). The claims read on naturally occurring nucleic acids that are a product of nature.  The claims do not require any type of chemical modification that would differentiate the compound from a product of nature.
The fragments as presently claimed do not have to be shown to exist in nature, but only be shown to be a fragment of a naturally occurring gene.  The Myriad decision clearly includes naturally-occurring nucleic acid fragments, whether isolated or not, and the claimed oligonucleotide is a naturally occurring unmodified nucleic acid fragment.  
The logic in the Myriad decision was that snipping a nucleic acid out of the chromosome which contains it does not change it enough to make it eligible under 35 USC 101.  That same logic applies whether it is a nucleic acid encoding a full-length protein or a part of the nucleic acid; either way it is a nucleic acid whose sequence is identical to what occurs in nature.
Regarding claim 18, which is drawn to an inhibitory agent comprising at least 10 nucleosides in length, wherein the inhibitory agent is complementary to an equal length portion of a sequence of a GAPLINC RNA, wherein the inhibitory agent inhibits the expression of the GAPLINC RNA, and one or more pharmaceutically acceptable carriers or excipients, there is no limiting definition in the specification of what constitutes a “pharmaceutically acceptable carrier”.  The Specification discloses in a preferred embodiment in that:
In some embodiments, carriers and excipients are selected from water, salt solutions, alcohol, polyethylene glycols, gelatin, lactose, amylase, magnesium 

If the nucleic acid itself is not patent eligible, adding water to it does not make the nucleic acid patent eligible. 
The antisense oligonucleotide(s) of the claimed invention is a product of nature because it is a fragment of a naturally occuring sequence and the fragment sequence  is not markedly different than that found in nature e.g. the sequence is not modified or structurally different than the natural sequence.
Thus, claims 1-7 and 18 are not patent-eligible.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635